Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
2.	Claims 1, 8, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunson (US Patent 8,855,292) in view of Powers (US Patent 6,044,368).
As to claim 1, Brunson teaches a method comprising: receiving, by at least one computer processor communicatively coupled to and configured to operate in a contact center system, a pairing strategy for pairing a first available agent and a second available agent to contacts associated with a contact center skill (col. 6, lines 35-48 – where Brunson discusses distributing and connects contacts to communication devices of available agents based on predetermined criteria); wherein a first agent became available before a second agent (col. 8, lines 17-24 – where Brunson discussed the first available agent is the first agent and the prior agent is the second agent not available yet; col. 7, lines 60-65 – the call back customer can be queried if wishes to be connect with the prior agent and advised of the wait time or wishes to be connected with a first available agent; it would have been obvious that the first available agent became available before the prior agent otherwise the customer would just wait for the prior agent), wherein the first and second available agents have a same priority or no priority 
Brunson does not explicitly discussed the first available agent has a higher expected performance on a metric than the second available agent for a first contact, wherein the first available agent has a higher expected performance on the metric than the second available agent for a second contact. However, Brunson teaches detecting an agent available to handle a contact, the controller delivers the contact to the agent’s highest priority skill (col. 1, lines 25-30).
Powers teaches an agent or service representative makes a commitment or promise to do something to a customer on behalf of himself or on behalf of another agent or service employee (col. 2, lines 17-20); an agent makes a commitment or 
It would have been obvious to one of ordinary skill in the art at the time the invention to incorporate the teachings of Powers into the teachings of Brunson for the purpose of improving performance, achieving ease and reducing cost of implementation.
Claims 8 and 15 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Brunson teaches instructions stored on a computer readable medium (col. 10, line 60 through col. 11, line 5), a processor couple and operate in a contact center system (claim 1; col. 4, lines 32-36 and lines 60-67).

3.	Claims 2, 9, and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunson and Powers in view of Gillespie (2008/0004933).
As to claims 2, 9, and 16, Brunson and Powers do not explicitly discuss the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein the first contact is of a first contact type, and the second contact is of a second contact type different from the first contact type.
Gillespie teaches a first contact type, a second contact type, a third contact ([0022]).
.

4.	Claims 3-5, 10-12, and 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunson and Powers in view of McConnell et al. (2005/0043986).
As to claims 3, 10, and 17, Brunson and Powers do not explicitly discuss the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein the metric is at least one of: a sales conversion rate, a customer satisfaction score, and an average handle time.
McConnell teaches monitor performance of the agents using several metrics include handling time, quality, cross sales ([0013]).
It would have been obvious to one of ordinary skill in the art at the time the invention to incorporate the teachings of McConnell into the teachings of Brunson and Powers for the purpose of better managing contact communications and efficiently shifting agent proficiency and performance in a contact center.
As to claims 4, 11, and 18, Brunson and Powers do not explicitly discuss the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein the pairing strategy compares a percentile of the first contact or the second contact with percentiles of at least the first agent and the second agent. McConnell teaches monitoring agent performance using several metrics and directing 
As to claims 5, 12, and 19, McConnell teaches monitoring agent performance using several metrics include handling time, quality, cross sales; and directing calls/contacts to agents whose close ratios are high ([0013]); selecting an agent to service a contact account the proficiency and performance of the agents ([0015, and 0070]).  It would have been obvious that the percentiles of the first agent, the second agent, the first contact, and the second contact are based on the metric.
5.	Claims 6-7, 13-14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brunson and Powers in view of Anisimov et al. (2009/0171729).
As to claims 6, 13, 20, Brunson and Powers do not explicitly discuss the method of claim 1, the system of claim 8, and an article of manufacture of claim 15, wherein the pairing strategy is a behavioral pairing strategy.
Anisimov teaches determining by the monitor the customer is audibly frustrated with elevated tone and is upset may require human assistance that would further aggregate the customer to route the customer to a queue would possibly leading to call 
It would have been obvious to one of ordinary skill in the art at the time the invention to incorporate the teachings of Anisimov into the teachings of Brunson and Powers for the purpose of improving contact workflow and dynamically orchestrated in process based on the results of process monitoring and current contact center statistics.
As to claims 7 and 14, Brunson and Powers do not explicitly discuss the method of claim 1, the system of claim 8, wherein the plurality of pairing strategy is a diagonal pairing strategy. Anisimov teaches the pairing strategy is a behavioral pairing strategy ([0101]); while the claims utilizing diagonal pairing strategy. The latter one is the preferred one in this instant application. It would have been obvious to one of ordinary skill in the art at the time the invention to incorporate the diagonal pairing strategy into the teachings of Brunson and Powers for the purpose of utilizing diagonal pairing strategy as another type of pairing strategy.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/154913 (reference application) in view of Brunson (US Patent 8,855,292) and Powers (US Patent 6,044,368). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recited in the present application are transparently found in the copending Application No. 17/154913 with obvious wording variations.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

U.S. Patent Application 17/154,910
U.S. Patent Application 17/154,913
1. A method comprising:
1.  A method comprising:
receiving, by at least one computer processor configured and operate in the contact center system, a pairing strategy for pairing a first available agent and a second available agent to contacts associated with a contact center skill;
wherein the first available agent has a higher expected performance on a metric than the second available agent for a first contact;

wherein the first available agent became available before the second available agent;

wherein the first and second available agents have a same priority or no priority;
wherein the first and second available contacts have a same priority or no priority;
wherein the first contact arrived prior to the second contact;
wherein either ordering or paring the first and second available agents is possible regardless of whether the first and second available agents have not previously interacted with the first or second contacts,
wherein either ordering or paring the first and second available contacts is possible even if the first and second available contacts have not previously interacted any agent assigned to the contact skill center,
wherein the pairing strategy is configured to improve aggregate performance on the metric for the first and second available agents over a first-in first-out (FIFO) strategy or a random strategy.
wherein the pairing strategy is configured to improve aggregate outcomes on the metric for the first and second available contacts over a first-in first-out (FIFO) strategy or a random strategy.


Copending Application No. 17/154913 does not teach the first available agent has a higher expected performance on a metric than the second available agent for a first contact; the first available agent has a higher expected performance on a metric 
The examiner notes that claims 3-8, 10-15, and 17-20 of the ‘910 patent application respectively corresponds to claims 3-8, 10-15, and 17-20 of the ’913 Patent application.
Response to Arguments
8.	Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive. Applicant argues that Brunson and Powers fail to disclose the method of .
	Applicant argues that Brunson does not teach “wherein the first and second available agents have a same priority or no priority” and please note that this is the or phrase same priority or no priority. However, Applicant admits that “Brunson does not disclose priority at all” (remarks, p. 13 2nd paragraph), hence Brunson teaches the claimed limitation.
	Applicant argues that Powers does not teach the first available agent has a higher expected performance on a metric than the second available agent for a first contact, wherein the first available agent has a higher expected performance on the metric than the second available agent for a second contact. Power is referring to a situation where the fulfilling agent is unable to keep the commitment which would lead 
Similarly, the same responses applied to claims 8 and 15 as they recite subject matter related to claim 1. Applicant argues that dependent claims 2-7, 9-14, and 16-29 virtually dependent on independent claims 1, 8, and 15, respectively and therefore these claims recited additional features which are not disclosed by the cited references taken alone or in combination. Please refer the responses above with respect to independent claims 1, 8, and 15.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quynh H. Nguyen whose telephone number is (571)272-7489.  The examiner can normally be reached on Monday-Friday 7AM-3PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, VA  22313-1450

Or faxed to:

                    (571) 273-8300, for formal communications intended for entry and for 
                          Informal or draft communications, please label “PROPOSED” or “DRAFT.”
                             
 Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Alexandria, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652